ON MOTION
PROST, Circuit Judge.

ORDER

Cassandra A. Augustine moves for reconsideration of the court’s April 14, 2004, order dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with a completed Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Augustine’s motion for reconsideration is granted.
(2) The April 14, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Augustine’s brief is due within 30 days of the date of filing of this order.